Rudkin, J.
(dissenting) — I dissent. Pierce’s Code, § 8705, provides “That on all certificates of delinquency issued for the taxes of 1895 and prior years, proceedings for foreclosure under the provisions of this act may commence on and after December 1, 1900, and not sooner; and on certificates of delinquency for 1895, and prior years, held by the county- — ■ [and such are the certificates involved in this case] — proceedings must be commenced on or before the first day of Janu*286ary, 1902, by the several county treasurers under the provisions of this act.” Pierce’s Code, § 8694, provides that:
“After the expiration of five years from the date of delinquency, when any property remains on the tax rolls for which no certificate of delinquency has been issued, the county treasurer shall proceed to issue certificates of delinquency on said property to the county, and shall file said certificates when completed with the clerk of the court, and the treasurer shall thereupon, with such legal assistance as the county commissioners shall provide in counties having a population of thirty thousand or more, and with the assistance of the county prosecuting attorney in counties having a population of less than thirty thousand, proceed to foreclose in the name of the county, the tax liens embraced in such certificates, and the same proceedings shall be had as when held by an individual: Provided, That summons may be served or notice given exclusively by publication in one general notice, describing the property as the same is described on the tax rolls. Said certificates of delinquency issued to the county may be issued in one general certificate in book form including all property, and the proceedings to foreclose the liens against said property may be brought in one action and all persons interested in any of the property involved in said proceedings may be made co-defendants in said action, and if unknown may be therein named as unknown owners, and the publication of such notice shall be sufficient service thereof on all persons interested in the property described therein.”
It seems to me the requirements of the last section, that the county treasurer shall proceed to foreclose the certificates of delinquency filed with the clerk with the legal assistance therein provided for, that the proceedings may be brought in one action against all parties in interest, that certain persons shall be named as defendants, etc., are utterly inconsistent with the holding that the foreclosure proceedings are commenced by simply filing the certificates of delinquency with the county clerk. I am therefore of opinion that the proceedings before this court were not commenced within the time limited by law, and that the judgment should be reversed.